Citation Nr: 0617225	
Decision Date: 06/13/06    Archive Date: 06/26/06

DOCKET NO.  00-11 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for right 
upper extremity cervical radiculopathy, prior to September 
23, 2002, and to a rating in excess of 20 percent after this 
date.  

2.  Entitlement to a rating in excess of 10 percent for left 
upper extremity cervical radiculopathy, prior to September 
23, 2002, and to rating in excess of 20 percent after this 
date.

3.  Entitlement to a rating in excess of 10 percent for 
sinusitis.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from March 1974 to March 
1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April 1999 and September 2004 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Baltimore, Maryland.

The issue of entitlement to service connection for arthritis 
of the cervical spine was pending when the veteran's case was 
before the Board in August 2001.  The veteran was granted 
entitlement to service connection for cervical strain by way 
of a rating decision dated in December 2003.  He was provided 
notice of the rating action that same month.

The veteran did not submit a notice of disagreement with any 
aspect of the rating action.  Accordingly, the decision is 
final.  See 38 C.F.R. §§ 20.302, 20.1103 (2005).  
Consequently, the Board does not have jurisdiction to address 
any downstream element associated with the veteran's cervical 
strain rating.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 
(Fed. Cir. 1997) (notice of disagreement (NOD) regarding 
disability compensation level separate from prior NOD 
regarding issue of service connection).  

The Board notes that the issues of entitlement to an 
increased rating for carpal tunnel syndrome of the left wrist 
and a compensable rating for carpal tunnel syndrome of the 
right wrist were before the Board in April 2004.  The issues 
were remanded for additional development.

The RO issued a rating decision in June 2004 that held that 
there was clear and unmistakable error (CUE) in a rating 
decision of June 1996 in that the veteran should have 
received a 10 percent rating for carpal tunnel syndrome at 
that time.  Based on the determination of CUE, the veteran 
was granted a 10 percent rating for carpal tunnel syndrome of 
the right wrist from April 1, 1996.  

The RO also increased the veteran's peripheral nerve 
disabilities of the upper extremities to 20 percent for each 
extremity, respectively, in the same rating action.  The RO 
re-characterized the disability as cervical radiculopathy 
rather than carpal tunnel syndrome.  The 20 percent rating 
was made effective from September 23, 2002.  Thus the 
increased ratings for the peripheral nerve disabilities of 
the upper extremities have been re-characterized as shown 
above.  

Finally, the veteran submitted additional medical evidence, 
that related to his sinusitis claim, to the Board after his 
case was certified on appeal.  As the issue is being remanded 
to the agency of original jurisdiction (AOJ), the AOJ will 
have an opportunity to address the evidence in the first 
instance.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran's case was previously remanded, in part, for the 
RO to provide him with the notice required by 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159 (2005) in regard 
to the issues involving increased ratings for bilateral 
carpal tunnel syndrome.  The RO did write to the veteran in 
February 2002.  However the letter related solely to service 
connection and failed to address the increased rating issues 
involving both upper extremities.  The letter was inadequate 
in that it failed to advise the veteran as to the evidence 
necessary to substantiate his claim for increased ratings.  A 
new notice letter is required.

As noted in the Introduction, the veteran was previously 
service connected for bilateral carpal tunnel syndrome.  
Service connection was in effect from April 1996 and based on 
evidence from the veteran's service medical records and the 
results of a VA medical examination in May 1996.

The diagnosis of bilateral carpal tunnel syndrome was 
repeated on VA examination in February 1999.  This diagnosis 
was made despite the results of a nerve conduction velocity 
study (NCV) and electromyography (EMG) done in August 1998.  
The NCV/EMG was interpreted to show that the left median and 
ulnar nerves were within normal limits.  The EMG results were 
said to be suggestive of chronic left C-7 radiculopathy and 
possible additional mild left C-5 radiculopathy.  The claims 
file was not available for the examiner's review at the time 
of the 1999 examination.

The same VA examiner saw the veteran in June 1999.  Again the 
claims file was not available for review.  The examiner 
provided diagnoses of bilateral carpal tunnel syndrome and 
cervical radiculopathy.

The veteran was afforded VA orthopedic and neurology 
examinations by a different examiner in March 2002.  That 
examiner found the neurological examination to be normal.  
However, the examiner did diagnosis tendonitis in both wrists 
as well as chronic cervical strain on the orthopedic 
examination.

The same examiner evaluated the veteran in March 2003.  The 
examiner again said that there was a normal neurological 
examination.  He also said that there was no clinical 
evidence of active pathology secondary to carpal tunnel 
syndrome.  The examiner diagnosed tendonitis of the wrists.  
The examiner reported that an EMG/NCV had been ordered.  
There was no addendum to the report to address any test 
results.

The veteran underwent the requested testing in September 
2003.  The examiner reported that the NCV of both hands were 
normal and that there was no evidence of a focal median 
neuropathy to account for the veteran's symptoms.  The EMG 
test was performed only on the left upper extremity.  The 
examiner reported that there was a normal EMG of the left 
abductor pollicis brevis (APB).  The examiner also said that 
there was no evidence of acute or chronic denervation.  He 
said that this argued against carpal tunnel syndrome and 
lesions of the lower brachial complex and C-8 nerve root.  
The examiner said that, given the veteran's complaints of 
neck pain and the normal studies, cervical pathology should 
be considered.

As noted supra the veteran was granted service connection for 
cervical strain in December 2003.  

The RO issued the June 2004 rating decision that found CUE in 
the original rating for the right wrist in June 1996.  The 
June 2004 rating decision also re-characterized the veteran's 
peripheral nerve disability as cervical radiculopathy of each 
upper extremity.  Finally, the RO rated the disability as 20 
percent disabling, for each upper extremity, under Diagnostic 
Code 8713 for neuritis.

The RO based the upper extremity ratings as neurological 
components of the veteran's service-connected cervical spine 
disability.  The effective date assigned, September 23, 2002, 
was that of the effective date of a change in regulations 
used to evaluate intervertebral disc syndrome (IVDS).  
38 C.F.R. § 4.71a (2003).  The criteria, as amended in 
September 2002, direct that IVDS be evaluated either on the 
total duration of incapacitating episodes over the past 12 
months or by combining under 38 C.F.R. § 4.25 separate 
evaluations of the chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  

The Board finds that the veteran requires a new neurology 
examination to address the evidence of record, to include the 
change in diagnosis and the proper diagnosis for his 
peripheral nerve disability of the upper extremities.  This 
is required because the veteran no longer has a clinical 
diagnosis of carpal tunnel syndrome, at least by VA 
physicians, and the NCV/EMG testing does not support such a 
diagnosis.  Further, although cervical radiculopathy was 
suggested by NCV/EMG testing in 1998, there is only one 
clinical diagnosis of the condition at the time of the June 
1999 VA examination.  Finally, no VA examiner has evaluated 
the veteran in light of the September 2003 NCV/EMG testing.

In regard to the veteran's increased rating claim for his 
sinusitis, the veteran submitted additional medical evidence 
in December 2005.  The evidence consisted of the results of 
computed tomography (CT) of the sinuses that was done in June 
2004.  The evidence was submitted directly to the Board in 
response to a November 2005 letter from the Board that 
addressed the issue of whether the veteran had filed a timely 
appeal for this issue.  

The veteran testified at a Central Office hearing that his 
sinusitis disability had increased since his last VA 
examination in January 2004.  He reported that he experienced 
increasing headaches and that he had had to take time off 
from work on some occasions to deal with his symptoms.  

The Board notes that the veteran was examined in January 
2004.  The RO requested that the examiner clarify the 
frequency and length of incapacitating and non-incapacitating 
episodes in April 2004.  It appears that a duplicate copy of 
the January 2004 examination was provided in response with 
none of the additional information provided as requested.

A new examination is required to assess the current status of 
the veteran's service-connected sinusitis.

Accordingly, the case is REMANDED for the following action:

1.  The RO must ensure that all 
notification actions required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159 are fully complied with as to the 
increased rating issues.  

2.  The RO should request the veteran to 
identify all medical care providers who 
have treated him for his cervical 
radiculopathy and sinusitis.  The RO 
should obtain those records that have not 
been previously secured.  

3.  The veteran should be afforded an 
appropriate examination to assess the 
current level of disability pertaining to 
his cervical radiculopathy.  The claims 
file must be made available to the 
examiner for review in conjunction with 
the scheduled examination.  The examiner 
should note with particularity all 
functional impairment resulting from the 
veteran's cervical radiculopathy, to 
include ranges of motion, strength or 
muscle deficits, and neurological 
impairment.  As to each upper extremity, 
all affected nerves should be identified, 
any paralysis of the respective nerves 
should be characterized as either 
complete or incomplete, and to the extent 
that incomplete paralysis is found, the 
examiner should indicate whether such is 
mild, moderate, or severe.  The examiner 
should also state if neuritis or 
neuralgia are present.  Symptomatology 
should be described in detail.  The 
examiner should indicate the extent to 
which the veteran experiences any 
additional functional limitations due to 
pain and/or weakness.

4.  The veteran should be provided an 
appropriate examination to assess the 
current level of severity of his service-
connected sinusitis.  The claims file 
must be made available to the examiner.  
The examiner should state if the 
veteran's sinusitis is productive of 
three or more incapacitating episodes of 
sinusitis per year requiring prolonged 
(lasting four to six weeks) antibiotic 
treatment, or more than six non-
incapacitating episodes of sinusitis per 
year characterized by headaches, pain, 
and purulent discharge or crusting.

The examiner should further indicate if 
the veteran has had sinus surgery for his 
sinusitis.  If so, the examiner should 
indicate if the veteran has chronic 
osteomyelitis, or near constant sinusitis 
characterized by headaches, pain and 
tenderness of affected sinus, and 
purulent discharge or crusting after 
repeated surgeries.  A rationale for any 
opinion expressed should be provided.

5.  After undertaking any other 
development deemed appropriate, the RO 
should re-adjudicate the issues on 
appeal.  If any benefit sought is not 
granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.  

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the veteran until he is notified by the 
RO.  The veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).









This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

